Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Request for Continued Examination and Amendment filed on 10/13/2022; TD filed on 10/13/2022 in re US 11,129,796 and Application 15/328,121; and IDS filed on 10/13/2022.
Claim 1 has been amended.
Claims 1-6, 8-15 are pending in the instant application.
Claims 4, 6, 11-15 are withdrawn from further consideration.
Note, rejections and objections not reiterated from previous office actions are hereby withdrawn. The following rejections or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2022 has been entered.
 

Claim Rejections - 35 USC § 112, 1st paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are rejected because they do not identify the materials or method set forth in the specification that would be capable of carrying out the functional/chemical properties recited in the claims, such as “wherein t is 20 hours or more, wherein t is time when a ratio of absorbance in the following Equation 1…” It appears from the specification that this claimed functional/chemical property is achieved from specific method of making the composition with specific ingredients, such as methanol, CTAB, NaOH, TMOS, etc. in specific amounts (see Applicant’s specification at [0274]-[0286]).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181,26 USPQ2d 1057 (Fed. Cir. 1993). Accordingly, the specific method of making with specific ingredients in specific amounts which makes up the formulation must be clearly and positively specified in order to place one of skill in the art in possession of the claimed tablets with the desired properties. It is precisely these ingredients that determines the desired properties and without which, one could not replicate the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over WON et al (US 2017/0172923) in view of ZHAI et al (Degradation of hollow mesoporous silica nanoparticles in human umbilical vein endothelial cells. J Biomed Mater Res B Appl Biomater. 2012 Jul;100(5):1397-1403).
	Applicant’s claims are directed a composition comprising of: a porous silica particle having pores and having a zeta potential of +3 mV or more and -18 mV or less at pH 7.4; and a bioactive material loaded on the surface or inside the pores, wherein the surface or pores are chemically modified; expanded pores greater that 1-5nm.
WON teaches a composition, such as  a porous “chemically modified” “mesoporous silica nanoparticle according to one embodiment of the present invention not only has pores with a larger average pore diameter compared to a conventional mesoporous silica nanoparticle for delivering a drug, but allows a protein to be adsorbed or loaded to the functional group giving surface negative charge or positive charge or the ligand which specifically binds to a protein on an inner or outer surface of the pore.  Thus, a bioactive material or a protein can be more easily included inside or outside of the pore.  In addition, a mesoporous silica nanoparticle according to one embodiment of the present invention not only has pores with an expanded size, but also has the pores throughout the entire outer and inner surfaces of the particle even including the deep inside of the particle, and thus a bioactive material or a protein can be more easily included in the pore on the outer and inner surface of the particle (see [0060]); the Zeta-potential and the hydrodynamic size of MSNPN and the MSNPN adsorbed or loaded with proteasome were measured by dynamic light scattering (DLS) analysis using Zetasizer NanoS (Malvern instruments, UK).  The surface Zeta-potential of the nanoparticle smoothly increased from -12.60 mV to -6.38 mV after adsorbing or loading of the proteasome, which indicated reduced electrostatic repulsion between the particles, and the stable complex formation between proteasome and MSNPN (Table 4 below) (see [0175]); the inner or outer surface of the pore of the mesoporous silica nanoparticle may be modified to exhibit anionic and/or cationic charges, but it may not be limited thereto.  Accordingly, the protein may be adsorbed or loaded within the pore by an electrostatic interaction between the inner or outer surface of the pore exhibiting anionic and/or cationic charges, but it may not be limited thereto. The surface-modification of the inner or outer surface of the pore of the mesoporous silica nanoparticle to exhibit anionic and/or cationic charges may be adjusted according the pI value of a protein to be adsorbed or loaded, but it may not be limited thereto (see [0064]); analysis of proteasome-MSNPN according to one embodiment of the present invention under various pH conditions, such as pH 7.5 (see [0035] and Fig. 19). Additional disclosures include: silanol, phosphate, carboxylate (see [0089]); amine, carboxyl group and PEG (see [0114]); drug delivery system refers to a medical and pharmaceutical technology to deliver a necessary amount of a drug such as, for example, a protein (see [0005]) or cisplatin (see [0055]). Note, the limitation of t (time) is 20 hours or more as measure by the ratio of absorbance functional property is a measurement of how fast the porous silica particles are degraded under environments similar to the body (see Applicant’s specification at [0152]), which would be easily adjusted by the prior art by increasing/decreasing the particle size or the pore size, since the prior art teaches using the same ingredients as claimed by Applicant, such as methanol, CTAB, NaOH, TMOS (see [0146]; and Applicant’s specification at [0276]); pores with an expanded size  (see [0085] and pore size can be 100nm (see abstract), which reads on expanded pores greater than 1-5nm. Note, Applicant’s “absorbances are measured before the chemical modification”; thus, the absorbances can be any value after the chemical modification.
WON does teach using a method of calcination to make the mesoporous silica nanoparticles.
ZHAI teaches the prior art had known that mesoporous silica nanoparticles (see title) are biodegradable and can control release of drugs (see pg. 1397, under Introduction), wherein the silica nanoparticles have tunable particle size and pore size (see pg. 1397, under Introduction). Additional disclosures include: degrades fast for 2 days, then slow after 2 days (see abstract); calcined in air at 550C (see pg. 1398 at 1st col), which reads on the prior art had known of using calcination when making mesoporous silica nanoparticles.
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate a using calcination on the mesoporous silica nanoparticles. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because calcination of the mesoporous silica nanoparticles is a common practice in the prior art.
WON does not specifically teach adjusting the zeta potential value at pH 7.4 as claimed by Applicant.  The zeta potential of a composition that attaches drugs by the zeta potential charge is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize, especially when WON teaches the zeta-potential “allows a protein to be adsorbed or loaded to the functional group giving surface negative charge or positive charge or the ligand which specifically binds to a protein on an inner or outer surface of the pore”. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal zeta potential at a specific pH to best achieve the desired results, such as maximizing the amount of drug/protein attachment to the silica nanoparticles, such as the cisplatin drug disclosed in WON and recited in Applicant’s claim 10.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of zeta potential at specific pH would have been obvious at the time of Applicant's invention.
The references do not specifically teach the degradation time of the silica particles as measured by using absorbance ratio as claimed by Applicant.  The degradation time of a silica composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the degradation time in order to best achieve the desired results, such as controlling the time of drug delivery by increasing/decreasing the particle size or the pore size.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of degradation time as measured by absorbance ratio would have been obvious at the time of Applicant's invention.
Note, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In this instance, it appears the only limitation from the product-by-process is the pore size has to be greater than 1-5nm.

Response to Arguments
	Applicant argues that First, the examiner's argument of "functional property" is not proper, that is, the functional property of the porous silica particle is a property recited as a function which is performed by the porous silica particle. The ration of the absorbance is not a function, but a product property. Second, irrespective of that the claimed absorbance ratio is a functional property or not, the examiner did not argue that an adequate description may be made in the specification, but did argue improperly that a claim should recite a method for producing the claimed porous silica particle. Third, the examiner did not overcome a strong presumption that the rejected claims with the written description requirement. Fourth, Applicant submits that one of ordinary skill in the art would reasonably conclude that Applicant's disclosure adequately described the claimed invention at the time of filing at least because: (1) the feature of the porous silica particle is at least impliedly taught by the present application as it was originally filed; and (2) art to which the claimed invention belongs is mature and the predictable nature of the art mandates a generally lower showing of possession.
	The Examiner finds this argument unpersuasive, because the functional/chemical properties is only achieved from specific method of making the composition with specific ingredients, such as methanol, CTAB, NaOH, TMOS, etc. in specific amounts, which is simple to claim.
	Applicant argues that the claimed and prior art products are NOT identical or substantially identical in structure or composition, or are NOT produced by identical or substantially identical processes. For the examiner's information, the process of Example 1 of the present application and the process of Example 1 of WON (US equivalent US20170172923) which was cited by the examiner and regarded as being allegedly identical or substantially identical process. The process of WON does not have the calcination process. Therefore, the examiner failed to show that the product of WON is produced by identical or substantially identical processes.
	The Examiner finds this argument unpersuasive, because the secondary reference teaches ZHAI has taught that the prior art had known of calcination of mesoporous silica nanoparticles.
	Applicant argues that even assuming that the examiner shows a sound basis for believing that the products of the applicant and the prior art are the same, the prima facie case is rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. Here, the cited reference, WON and the present invention have the same inventor and owned by the same assignee, Lemonex, Inc. The inventor of the present application submits the Declaration under 37 CFR § 1.132 to show that "t" of WON does not have "t" of 20 hours or more as claimed.
As shown in Declaration under 1.132, t of WON is 18.4 hours, which is not within the claimed invention. Furthermore, there is no teaching or suggestion to modify WON to arrive at the claimed invention, and there is no teaching or suggestion how to make the claimed invention in WON.
	The Examiner finds this argument unpersuasive, because the absorbance as discussed in the 112 issue, the “t” requires specific ingredients and amounts, such as the amounts used in Applicant’s experiment 1 used in the Declaration, wherein Applicant’s claims do not recite these amounts and ingredients.
	Applicant argues that since the porous silica particle of Won is made in a process different from the claimed porous silica particle, the applicant cannot assume that the degradation time can be optimized in view of the process of Won.
	The Examiner finds this argument unpersuasive, because the porous silica particle of WON is made of the same ingredients as claimed by Applicant. 




Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148. The examiner can normally be reached Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618